DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 22 recites the limitation “a thermal-only process” in line 2. The limitation was not descried in the specification as originally filed and constitutes new matter. For examination purposes, the limitation is considered as a thermal process.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Grill (US 6,147,009) in view of Nishiyama (US 5,429,995) and Lin (US 2007/0020952).
Regarding claim 1, Grill discloses, in FIG. 6 and in related text, a method, comprising: 
depositing a dielectric layer with a plasma enhanced chemical vapor deposition method over a substrate, wherein the deposited dielectric layer comprises a dielectric constant lower than about 3.9 and a carbon atomic concentration; 
exposing the dielectric layer to a thermal process; 

Grill does not explicitly disclose depositing with an electron beam (e-beam) assisted deposition method.
Nishiyama teaches depositing with an electron beam (e-beam) assisted deposition method (see Nishiyama, FIG. 21, column 15, lines 27-40). 
Grill and Nishiyama are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Grill with the features of Nishiyama because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grill to include depositing with an electron beam (e-beam) assisted deposition method, as taught by Nishiyama, in order to generate an ionized and activated plasma for forming an insulating film (see Nishiyama, column 15, lines 27-40).
Grill does not explicitly disclose a thermal process comprising one or more additives to adjust the carbon atomic concentration and the density of the deposited dielectric layer.
Lin teaches disclose a thermal process (at least 70° C) comprising one or more additives (organic precursor in the silane group such as DEMS and 3MS) to adjust the carbon atomic concentration (carbon content is adjusted by the bonding of CH3 from DEMS and 3MS with the dielectric layer) and the density of the deposited dielectric 
Grill and Lin are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Grill with the features of Lin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grill to include a thermal process comprising one or more additives to adjust the carbon atomic concentration and the density of the deposited dielectric layer, as taught by Lin, in order to restore bonds of the low-k dielectric layer (see Lin, [0042]).
Regarding claim 2, Grill in view of Nishiyama and Lin teaches the method of claim 1.
Lin teaches exposing the dielectric layer to a plasma having a plasma power between about 100 Watts and about 500 Watts and comprising helium, argon, nitrogen, hydrogen, carbon monoxide, carbon dioxide, nitrous oxide, or combinations thereof (see Lin, [0025]-[0031]), in order to lower the k value of the dielectric layer and remove undesired residues from the dielectric layer (see Lin, [0023]).
Regarding claim 3, Grill in view of Nishiyama and Lin teaches the method of claim 1.
Nishiyama teaches wherein depositing the dielectric layer with the e-beam assisted deposition method comprises depositing the dielectric layer at a temperature 
Regarding claim 4, Grill in view of Nishiyama and Lin teaches the method of claim 1.
Nishiyama teaches wherein depositing the dielectric layer with the e-beam assisted deposition method comprises using an e-beam power (100V x 10A = 1kW) between about 0.5 kW and about 30 kW (see Nishiyama, column 15, line 64 to column 16, line 19), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 5, Grill in view of Nishiyama and Lin teaches the method of claim 1.
Lin teaches wherein exposing the dielectric layer to the thermal process comprises exposing the dielectric layer to a thermal anneal at a temperature (at least 70° C) between about 1000C and about 5000C and in an ambient comprising helium, argon, nitrogen, hydrogen, carbon monoxide, carbon dioxide, nitrous oxide, silane, tri-methylsilane (3MS), tetra-methylsilane (4MS), methyl-diethoxy
Regarding claim 6, Grill in view of Nishiyama and Lin teaches the method of claim 1.

Nishiyama teaches depositing the dielectric layer with the e-beam assisted deposition method (see discussion on claim 1 above)
Regarding claim 7, Grill in view of Nishiyama and Lin teaches the method of claim 6.
Nishiyama teaches wherein depositing the dielectric layer with the e-beam assisted deposition method comprises using nitrogen, argon, oxygen, helium, or hydrogen reactant gases at a pressure between about 0.01 mTorr and about 30 mTorr (see Nishiyama, column 15, line 64 to column 16, line 19), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 9, Grill in view of Nishiyama and Lin teaches the method of claim 1.
Lin teaches wherein exposing the dielectric layer to the thermal process comprises removing water, carbon dioxide, hydrocarbons, or combinations thereof from the dielectric layer (see Lin, [0044]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grill in view of Nishiyama and Lin, and further in view of Vincent (US 6,583,048).
Regarding claim 8, Grill in view of Nishiyama and Lin teaches the method of claim 1.
Grill wherein depositing the dielectric layer comprising depositing the dielectric layer using a precursor comprising tetramathylsilane (see Grill, column 6, lines 11-24).
Nishiyama teaches depositing the dielectric layer with the e-beam assisted deposition method (see discussion on claim 1 above).
Grill does not explicitly disclose a precursor comprising propane (C3H8), benzene (C6H6), or alpha-terpinene (ATRP) (C10H16).
Vincent teaches a precursor comprising propane (C3H8), benzene (C6H6), or alpha-terpinene (ATRP) (C10H16) (see Vincent, column 14, lines 50-57). 
Grill and Vincent are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Grill with the features of Vincent because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Grill to include a precursor comprising propane (C3H8), benzene (C6H6), or alpha-terpinene (ATRP) (C10H16), as taught by Vincent, in order to provide reactive substances (see Vincent, column 14, lines 50-57), and because it is use of known technique to improve similar methods in the same way (see MPEP § 2143).
Claims 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2006/0079099).
Regarding claim 15, Nguyen discloses, in FIGS. 1A-1B and in related text, a method, comprising: 
depositing, over a substrate (10), a dielectric material (12) comprising a carbon atomic concentration (see Nguyen, [0032]-[0033], [0044]); 
treating the dielectric material to set the carbon atomic concentration (see Nguyen, [0046], [0060]), 
wherein treating the dielectric material comprises: 
annealing the dielectric material to densify the dielectric material (see Nguyen, [0046]-[0049]: annealing remove porogens and increase cross-linking of the dielectric film, thus increase its density. See also paragraph [00030] of the specification of the instant application); and 
exposing the dielectric material to a plasma process performed at a lower temperature (200° C) than that (450° C) of the annealing (see Nguyen, [0049], [0055]); 
etching the treated dielectric material (38) to form openings; and filling the openings with a conductive material (40) (see Nguyen, FIG.2, [0072]).
Nguyen does not explicitly disclose after the annealing, exposing the dielectric material to a plasma process.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conclude after the annealing, exposing the dielectric material to a plasma process, because selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330. See MPEP § 2144(IV)(C).

Regarding claim 18, Nguyen teaches the method of claim 15.
Nguyen discloses wherein annealing the dielectric material comprises annealing the dielectric material at a temperature range between about 100 0C and about 500 0C in helium, argon, nitrogen, hydrogen, carbon monoxide, carbon dioxide, nitrous oxide, or combinations thereof (see Nguyne, [0049]).
Regarding claim 20, Nguyen teaches the method of claim 15.
Nguyen discloses wherein treating the dielectric material further comprises forming exposing the dielectric material to ultra-violet light to form pores in the dielectric material (see Nguyen, [0046]-[0048], [0051]: removing porogens leaves pores in the dielectric material).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, and further in view of Blanquart (US 2019/0318923).
Regarding claim 16, Nguyen teaches the method of claim 15.
Nguyen does not explicitly disclose wherein depositing the dielectric material comprises performing an atomic layer deposition process with: a deposition temperature between about 100°C and about 500°C; deposition reactant gases comprising nitrogen, argon, oxygen, helium, hydrogen, or combinations thereof, and a deposition pressure between about 10 mTorr and about 10 Torr.
Blanquart teaches wherein depositing the dielectric material comprises performing an atomic layer deposition process with: a deposition temperature between about 100°C and about 500°C; deposition reactant gases comprising nitrogen, argon, oxygen, helium, hydrogen, or combinations thereof, and a deposition pressure between about 10 mTorr and about 10 Torr (see Blanquart, [0132]).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nguyen to include wherein depositing the dielectric material comprises performing an atomic layer deposition process with: a deposition temperature between about 100°C and about 500°C; deposition reactant gases comprising nitrogen, argon, oxygen, helium, hydrogen, or combinations thereof, and a deposition pressure between about 10 mTorr and about 10 Torr, as taught by Blanquart, because desired film thickness and composition can be obtained by repeating multiple deposition cycles (see Blanquart, [0033]-[0036]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, and further in view of Nishiyama (US 5,429,995).
Regarding claim 17, Nguyen teaches the method of claim 15.
Nguyen does not explicitly disclose wherein depositing the dielectric material comprises performing an e-beam deposition process comprising: a deposition temperature between about 24°C and about 300°C; deposition reactant gases comprising nitrogen, argon, helium, hydrogen, or combinations thereof; a deposition pressure between about 0.01 mTorr and about 30 mTorr; and an e-beam power from about 0.5 kW to about 30 kW.
Nishiyama teaches wherein depositing the dielectric material comprises performing an e-beam deposition process comprising: a deposition temperature 
Nguyen and Nishiyama are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Nguyen with the features of Nishiyama because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nguyen to include wherein depositing the dielectric material comprises performing an e-beam deposition process comprising: a deposition temperature between about 24°C and about 300°C; deposition reactant gases comprising nitrogen, argon, helium, hydrogen, or combinations thereof; a deposition pressure between about 0.01 mTorr and about 30 mTorr; and an e-beam power from about 0.5 kW to about 30 kW, as taught by Nishiyama, in order to generate an ionized and activated plasma for forming the dielectric layer (see Nishiyama, column 15, lines 27-40).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, and further in view of Grill (Grill et al., LOW DIELECTRIC CONSTANT SiCOH FILMS AS POTENTIAL CANDIDATES FOR INTERCONNECT DIELECTRICS, Mat. Res. Soc. Symp. Proc. Vol. 565, 1999, pp., 107- 116, hereinafter “Grill-2”).
Regarding claim 19, Nguyen teaches the method of claim 15.

Nguyen does not explicitly disclose a refractive index between about 1.42 and about 1.48.
Grill-2 teaches a refractive index between about 1.42 and about 1.48 for SiCOH (see Grill-2, Table 2).
Nguyen and Grill-2 are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Nguyen with the features of Grill-2 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nguyen to include a refractive index between about 1.42 and about 1.48, as taught by Grill-2, because of the properties of SiCOH (see Grill-2, ABSTRACT).
Claims 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Grill (US 6,441,491, hereinafter “Grill-3”) in view of Liu (US 2009/0075491).
Regarding claim 21, Grill-3 discloses, in FIG. 6 and in related text, a method, comprising: 
providing a substrate (32) with a contact layer (36) comprising first conductive structures; 
depositing, on the contact layer, a dielectric (38) comprising a first k-value, a first material with a first atomic concentration, a first carbon atomic concentration, and a first volumetric density (see Grill-3, column 5, lines 57-67; column 10, lines 12-33).

wherein treating the deposited dielectric comprises: exposing the deposited dielectric to an ultra-violet (UV) treatment to densify the dielectric; and after exposing the deposited dielectric to the UV treatment, exposing the dielectric to a plasma treatment.
Liu teaches treating the deposited dielectric to convert the deposited dielectric to a treated dielectric comprising a second k-value lower than the first k-value, the first material with a second atomic concentration different from the first atomic concentration, a second carbon atomic concentration substantially equal to the first carbon atomic concentration, and a second volumetric density greater than the first volumetric density (see Liu, [0027]: moisture and other contaminants are removed, thus the atomic concentration or composition is different between before and after the treatment; carbon of SiCOH bonded network in Grill-3 is still intact; since water and other contaminants are removed, the density of the dielectric layer increases; see also, paragraph [00030] of the specification of the instant application); 
wherein treating the deposited dielectric comprises: exposing the deposited dielectric to an ultra-violet (UV) treatment to densify the dielectric; and after exposing 
Grill-3 and Liu are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Grill-3 with the features of Liu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grill-3 to include treating the deposited dielectric to convert the deposited dielectric to a treated dielectric comprising a second k-value lower than the first k-value, the first material with a second atomic concentration different from the first atomic concentration, a second carbon atomic concentration substantially equal to the first carbon atomic concentration, and a second volumetric density greater than the first volumetric density; wherein treating the deposited dielectric comprises: exposing the deposited dielectric to an ultra-violet (UV) treatment to densify the dielectric; and after exposing the deposited dielectric to the UV treatment, exposing the dielectric to a plasma treatment, as taught by Liu, in order to facilitate porogen burn-out with photon absorption and promote adhesion (see Liu, [0039], [0052]).
Regarding claim 22, Grill-3 in view of Liu teaches the method of claim 21.
Liu teaches wherein treating the deposited dielectric further comprises exposing the deposited dielectric to a thermal-only process comprising annealing temperatures (200° C and 400° C) between about 100° C and 500° C in helium gas, argon gas, nitrogen gas, hydrogen gas, carbon monoxide gas, carbon dioxide gas, nitrous oxide 
Regarding claim 24, Grill-3 in view of Liu teaches the method of claim 21.
Liu teaches wherein exposing the dielectric to the UV treatment with a wavelength between about 150 nm and about 400 nm (see Liu, [0039]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 21.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Grill-3 in view of Liu, and further in view of Bao (US 6,962,869).
Regarding claim 23, Grill-3 in view of Liu teaches the method of claim 22.
Liu teaches temperature (200° C and 400° C) of the thermal-only process (see discussion on claim 22 above).
Liu does not explicitly teach wherein exposing the deposited dielectric to the plasma treatment at a temperature equal to or lower than that of the thermal-only process.
Bao teaches a temperature of the plasma treatment is 100° C and 500° C (see Bao, column 6, lines 52-67). Thus Bao teaches wherein exposing the deposited dielectric to the plasma treatment at a temperature equal to or lower than that of the thermal-only process.
Grill-3 and Bao are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Grill-3 with the features of Bao because they are from the same field of endeavor.
.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Grill-3 in view of Liu, and further in view of Li (US 2004/0137758).
Regarding claim 25, Grill-3 in view of Liu teaches the method of claim 21.
Liu does not explicitly teach wherein treating the deposited dielectric further comprises exposing the deposited dielectric to an e-beam with an energy between about 100 Watts and about 500 Watts.
Li teaches wherein treating the deposited dielectric further comprises exposing the deposited dielectric to an e-beam with an energy between about 100 Watts and about 500 Watts (see Li, [0056]).
Grill-3 and Li are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Grill-3 with the features of Li because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Grill-3 to include wherein treating the deposited dielectric further comprises exposing the deposited dielectric to an e-beam with an energy between about 100 Watts and about 500 Watts, as taught by Li, in order to provide improvement in hardness of the dielectric layer (see Li, [0019]).
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/SHIH TSUN A CHOU/Examiner, Art Unit 2811